                                                                         APR 1 5 2019
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                        . ^EWENGU'Oi
                                                                        S^DISTRl^

UNITED STATES OF AMERICA,
                                                       DECISION AND ORDER
              V.

                                                       6:16-CR-06036EAW
EMMANUEL GUOBADIA,

                     Defendant.



       Defendant Emmanuel Guobadia ("Defendant"), proeeeding pro se, has been

eharged in an eight-count Indictment returned on April 28, 2016, with four counts of wire

fraud in violation of 18 U.S.C. §§ 1343 and 2, and four counts of aggravated identity theft

in violation of 18 U.S.C. §§ 1028A(a)(I) and 2. (Dkt. 6). Numerous motions are presently

pending before the undersigned, as addressed below. Familiarity with the underlying facts

and prior decisions in this case is presumed for purposes ofthis Decision and Order, which

is intended primarily for review by the parties.

                        REPORT AND RECOMMENDATION
                           AS TO MOTIONS TO SUPPRESS


       On August 27, 2018, United States Magistrate Judge Jonathan W. Feldman, to

whom pretrial matters had been referred pursuant to 28 U.S.C. § 636(b)(1)(A) and (B)

(Dkt. 7), issued a Report and Recommendation ("R&R")(Dkt. 72) recommending that

Defendant's Motion to Suppress(Dkt. 46)and Supplemental Motion to Suppress(Dkt. 53)

be denied. Defendant filed both pro se objections(Dkt. 95)and counseled objections(Dkt.

88). The Government fded responses to those objections. (Dkt. 89; Dkt. 101). Defendant

then fded a Motion for Miscellaneous Relief(Dkt. 109), which appears to constitute a reply

                                            - I -
in further support of his objections. Oral argument was held before the undersigned on

February 25, 2019. (Dkt. 130).

       A district court reviews any specific objections to a report and recommendation on

a dispositive issue, such as a motion to suppress, under a de novo standard. Fed. R. Crim.

P. 59(b)(3); see also 28 U.S.C. § 636(b)(1)("A judge of the court shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made."). To trigger the de novo review standard,

objections to a report and recommendation "must be specific and clearly aimed at particular

findings in the magistrate judge's proposal." Molefe v. KLMRoyal Dutch Airlines, 602 F.

Supp. 2d 485,487(S.D.N.Y. 2009).

       The R&R concluded that the October 15,2013, search warrant for Room 311 ofthe

Sundown Suites in Jonesboro, Georgia, was supported by probable cause. (Dkt. 72 at 3-

5). Moreover, Judge Feldman concluded that "Guobadia has not elicited or provided any

admissible evidence suggesting, much less demonstrating, that the search warrants were

infected by improper conduct or forged signatures." {Id. at 7).

       With respect to the statements that Defendant sought to suppress. Judge Feldman

rejected Defendant's argument that his October 16,2013, statements should be suppressed

because he did not sign the waiver form, concluding that even if Defendant did not sign

the form(a fact contested by the Government),there was no legal requirement that the form

be signed and Defendant waived his Miranda rights through his course ofconduct. {Id. at

8-11). With respect to Defendant's April 13,2016, statements. Judge Feldman concluded:

(1)Defendant's identification ofhis attorney in response to a request for emergency contact
information was not an invocation of his Fifth Amendment right to counsel; and (2)

Defendant waived his Fifth Amendment rights. {Id. at 11-16).

       In his pro se objections and reply, Defendant appears to argue that the disposition

of state charges in Georgia based upon evidence gathered pursuant to the search warrant

requires dismissal of these federal charges. (Dkt. 95). In his counseled objections,

Defendant argues that probable cause was lacking for the search warrant because there was

not a sufficient nexus between the criminal conduct alleged and the place to be searched

and things to be seized. (Dkt. 88 at 6). Defendant contends that the fact that his estranged

wife Keyonna was believed to have committed credit card fraud did not support an

inference that Defendant was involved in criminal activity. {Id. at 8-9). With respect to

the statements. Defendant continues to deny that he signed the Miranda waiver form before

making statements on October 16, 2013 {id. at 9-10), and he contends that he was never

provided Miranda warnings on April 13, 2016 {id. at 10-11).

       Based upon the Court's de nova review of the R&R,it agrees with Judge Feldman

and therefore adopts the R&R in its entirety. To the extent Defendant argues that the

disposition of his state court case warrants dismissal and suppression, this is the same

argument raised by Defendant in his motion to dismiss, and for the reasons set forth below,

it is without merit. Moreover, while Defendant's pro se submission is not a model of

clarity, the Court has carefully reviewed the submission,and there are no other issues raised

therein justifying suppression of the evidence or altering this Court's conclusion that the

R&R appropriately recommended denial of any suppression motion.
      In addition, contrary to the arguments raised in Defendant's counseled submission,

the probable cause determination was based on first-band information of an identified

source who personally interacted with Defendant and moved equipment into a hotel room,

and who also advised law enforcement that Defendant moved to Room 311, where the

search was executed. (See Dkt. 88-1 at 1-3). To the extent Defendant cites to the search

warrant application being signed by one detective, but the supporting affidavit being signed

by another detective(Dkt. 88 at 4), that has no impact on the probable cause determination,

see Franks v. Delaware,438 U.S. 154, 165(1978)("probable cause may be founded upon

hearsay and upon information received from informants").

       With respect to the statements that Defendant sought to suppress. Judge Feldman

conducted an evidentiary hearing where Investigator Deaton and Special Agent Messinger

testified as to the circumstances surrounding the statements obtained from Defendant on

October 16,2013,and April 13,2016,respectively. (See Dkt. 69). Judge Feldman credited

these witnesses' testimony, and after reviewing the transcripts ofthe testimony, this Court

finds no reason to reject Judge Feldman's credibility determinations. Indeed,the video and

audio recordings admitted into evidence at the hearing before Judge Feldman corroborate

the witnesses' testimony. In conducting its de novo review, the district court must give

appropriate deference to the credibility determinations made by the magistrate judge who

conducted an evidentiary hearing and observed the witness testimony. See United States

V. Raddatz, 447 U.S. 667, 675-76 (1980)(district court is not required to rehear witness

testimony when accepting a magistrate judge's credibility findings); Cullen v. United

States, 194 F.3d 401,407(2d Cir. 1999)(holding that "without an evidentiary hearing, the

                                           -4-
District Court could not reject the Magistrate Judge's proposed credibility finding");

United States v. Lawson,961 F. Supp.2d 496,499(W.D.N.Y.2013)("The Second Circuit

has instructed that where a Magistrate Judge conducts an evidentiary hearing and makes

credibility findings on disputed issues offact, the district court will ordinarily accept those

credibility findings."); United States v. Preston,635 F. Supp.2d 267,269(W.D.N.Y.2009)

("The district court, however, may not reject the magistrate judge's credibility findings

without conducting an evidentiary hearing at which the district court has the opportunity

to observe and evaluate witness credibility in the first instance.").

       Accordingly,for the reasons set forth above, and as set forth more fully in the R&R,

this Court adopts the R«feR in its entirety and Defendant's suppression motions (Diet. 46;

Dkt. 53)are denied.

  MOTION TO DISMISS INDICTMENT ON DOUBLE JEOPARDY GROUNDS


       Defendant has filed a Motion to Dismiss Indictment(Dkt. 96) wherein he contends

that this federal prosecution is barred on double jeopardy grounds because he was

previously charged in Georgia State Court and that state court prosecution was dismissed.

The Government filed a response to that motion to dismiss(Dkt. 101), and Defendant has

filed a Motion for Miscellaneous Relief(Dkt. 110) that appears to be a reply in further

support of his motion to dismiss on double jeopardy grounds. Oral argument was held

before the undersigned on February 25, 2019. Pursuant to the Court's request, the

Government by letter, dated March 5, 2019, provided the Court with the Georgia State

Court Administrative Dismissal Order. In addition. Defendant has provided the same
Administrative Dismissal Order and other material related to the state court prosecution.

(Dkt 133).

       According to the Administrative Dismissal Order and accompanying documents

provided by Defendant, he was charged in Georgia with state crimes of identity fraud and

financial transaction card theft. {Id. at 2). However, because Defendant was indicted

federally in this case, the Clayton County District Attorney's Office moved to

administratively dismiss the state charges for purposes ofjudicial economy. {Id.). The

Georgia State Court granted that motion. {Id.).

       Contrary to Defendant's arguments, this federal prosecution is not barred by the

Georgia Administrative Dismissal Order. "The double jeopardy clause protects against:

(1)a second prosecution for the same offense after acquittal;(2) a second prosecution for

the same offense after conviction; and (3) multiple punishments for the same offense."

United States v. Persico, 832 F.2d 705, 710(2d Cir. 1987). Here, Defendant was neither

acquitted nor convicted in Georgia State Court—^rather, the case was administratively

dismissed for purposes ofjudicial economy. Thus,jeopardy never attached with respect to

the Georgia State Court prosecution. See United States v. Raymer, 941 F.2d 1031, 1038

(10th Cir. 1991)(finding that "jeopardy never attached in the Oklahoma state prosecution"

where, "[pjrior to any trial, the Oklahoma prosecution was dismissed in lieu of federal

prosecution" (citing United States v. Liddy, 542 F.2d 76, 80 (D.C. Cir. 1976))); United

States V. Wilkens, 338 F. Supp. 3d 387, 394 n.22(E.D. Pa. 2018)(noting that "the related

state court proceeding was withdrawn on December 10,2015, after Defendant was indicted

in this Court on October 29,2015, and as no determination ofDefendant's culpability was

                                          -6-
made in the state court proceeding,jeopardy did not attach"(citing Serfass v. United States,

420 U.S. 377, 391-92 (1975))); United States v. Qazi, No. 2:15-CR-00014-APG-VCF,

2015 WL 10353143, at *2 (D. Nev. Sept. 1, 2015) (denying motion to dismiss the

indictment on double jeopardy grounds where "the state charges were dismissed when the

federal government commenced these proceedings"),report and recommendation adopted,

2016 WL 738696(D. Nev. Feb. 23, 2016); United States v. Williams, No. 05-05-125-01,

2011 WL 816752, at *1 (E.D.Pa. Mar. 7,2011)("The other possible basis for defendant's

argument, and the one which defendant principally relies upon,stems from the fact that the

defendant was initially prosecuted in the state courts, and that the state charges were

withdrawn in favor of the federal prosecution. Unfortunately for the defendant, however,

it is very clear thatjeopardy did not ever attach in the state-court proceedings. Since he was

never brought to trial in that forum, his later prosecution in this court cannot give rise to a

valid claim of double jeopardy."); see also Newton v. United States, No. CIVA CV-04-

3885 DGT,2007 WL 2891405, at *3(E.D.N.Y. Sept. 28,2007)(denying motion to vacate

the sentence on double jeopardy grounds where, "[u]pon being transferred to federal

custody[,]...[the petitioner's] state charges were dismissed" before ajury was empaneled

and swom in); see generally United States v. Dionisio, 503 F.3d 78, 83 (2d Cir. 2007)

("[T]he the key issue,even in a pretrial context,is whether the disposition ofan individual's

indictment entailed findings of facts on the merits such that the defendant was placed in

genuine jeopardy by the making ofsuch findings.").

       Moreover, even if the Georgia State Court prosecution had been resolved on the

merits, the "well-established . . . doctrine of dual sovereignty . . . holds that a state

                                             -7-
prosecution does not bar a subsequent federal prosecution ofthe same person for the same

act." United States v. Coonan, 938 F.2d 1553, 1562 (2d Cir. 1991). It is based on the

concept that "a defendant whose conduct violates the laws of two sovereigns has

'committed two different offenses by the same act'" which can be prosecuted by the two

separate sovereigns without violating doublejeopardy. United States v. AllAssets ofG.P.S.

Automotive Corp., 66 F.3d 483, 493 (2d Cir. 1995)(quoting United States v. Lanza, 260

U.S.377,382(1922)). Although the so-called Bartkus exception' provides that the Double

Jeopardy Clause may be violated despite single prosecutions by separate sovereigns where

one prosecuting sovereign is shown to be a tool of the other, the exception is only applied

in "extraordinary circumstances" not present here. Id. at 494. See United States v. Castro,

659 F. Supp. 2d 415, 419(E.D.N.Y. 2009)("A defendant asserting this narrow exception

carries the burden to show that the 'state and federal prosecutions are so intertwined as to

undermine the assumption that two supposedly independent criminal actions were

prosecuted by separate sovereigns.'"(citation omitted)), aff'd, 411 F. App'x 415 (2d Cir.

2011). Thus,the Double Jeopardy Clause does not bar the prosecution ofDefendant in this

case, even though he was previously charged in Georgia State Court.

       The Court has reviewed all other arguments raised in Defendant's Motion to

Dismiss Indictment (Dkt. 96) and finds them to be without merit.              Accordingly,

Defendant's motion is denied.




'      The exception is named after Bartkus v. Illinois, 359 U.S. 121 (1959).
                                           -8-
    DEFENDANT'S MOTIONS ADDRESSED TO GRAND JURY MATERIAL

       On February 1,2019, Defendant filed a motion to inspect the transcript and minutes

of the grand jury. (Dkt. 118). Defendant contends that inspection is needed for adequate

trial preparation, and he also suggests that he needs early disclosure ofJencks Act material.

{Id. at 1). Defendant also filed a motion on the same date seeking to compel the production

of grand jury material, contending that this material is necessary to support his motion to

dismiss. (Dkt. 120). The Government filed papers in opposition to the motions on

February 19, 2019. (Dkt. 128). On March 11, 2019, Defendant filed a reply (Dkt. 131),

arguing that the Government's response was untimely.

       As an initial matter. Defendant's argument about the alleged untimeliness of the

Government's response is without merit. The Government filed its response in accordance

with the deadline set by the Court in its Order entered on February 4, 2019. (Dkt. 125).

Furthermore, while the Government raises similar arguments with respect to the.

untimeliness ofDefendant's motions(Dkt. 128 at 2), the Court specifically does not reach

that issue because, even if timely filed. Defendant's motions are without merit.

       Disclosure of grand jury proceedings is permitted upon a showing that a "ground

may exist to dismiss the indictment because of a matter that occurred before the grand

jury." Fed. R. Crim. P. 6(e)(3)(E)(ii). "[A] presumption of regularity attaches to grand

jury proceedings. . . ." United States v. Leung, 40 F.3d 577, 581 (2d Cir. 1994).

Accordingly, "a defendant seeking disclosure of grand jury minutes has the burden of

showing a 'particularized need' that outweighs the default 'need for secrecy' in grand jury

                                            -9-
deliberations." United States v. Forde, 740 F. Supp. 2d 406,413(S.D.N.Y. 2010)(citing

United States v. Moten,582 F.2d 654,662(2d Cir. 1978));see also Pittsburgh Plate Glass

Co. V. United States, 360 U.S. 395,400(1959)("The burden... is on the defense to show

that'a particularized need' exists for the minutes which outweighs the policy ofsecrecy.").

      A party makes a showing ofparticularized need by proving "that the material
      they seek is needed to avoid a possible injustice in another judicial
      proceeding,that the need for disclosure is greater than the need for continued
      secrecy, and that their request is structured to cover only material so needed."

In re Grand Jury Subpoena, 103 F.3d 234,239(2d Cir. 1996)(quoting Douglas Oil Co. of

Cal. V. Petrol Stops Nw.,441 U.S. 211, 222(1979)).

       Here, Defendant has wholly failed to meet his burden to justify disclosure of grand

jury material. Moreover, to the extent Defendant seeks early disclosure of Jencks Act

material, by its terms the Act in question provides that no such statement is subject to

subpoena, discovery, or inspection until after the witness has testified on direct

examination. 18 U.S.C. § 3500(a); see United States v. Coppa, 267 F.3d 132, 145-46(2d

Cir. 2001)(holding that district court exceeded authority when it ordered the government

to immediately disclose all impeachment evidence). Thus, Defendant's motion is denied.

However,pursuant to the Court's standard instructions set forth as part ofits Pretrial Order,

it expects that the Government will produce the relevant information at least thirty days

before trial. {See Dkt. 123 at 3).

       DEFENDANT'S MOTION TO DISMISS FOR LACK OF PROPER VENUE


       On February 1, 2019, Defendant filed a Motion to Dismiss for Lack of Proper

Venue. (Dkt. 119). The Government filed papers in opposition to that motion on February


                                           -10-
19,2019. (Dkt. 128). On March 11,2019, Defendant filed a reply(Dkt. 131), arguing that

the Government's response was untimely.          For the same reasons set forth above.

Defendant's timeliness argument has no merit.

      "A defendant's right to be tried in the state and district in which the charged crime

'shall have been committed' is ground in two provisions of the Constitution, see U.S.

Const, art. Ill, § 2, cl. 3; id. amend. VI, and reiterated in Fed. R. Crim. P. 18." United

States V. Davis, 689 F.3d 179, 184-85 (2d Cir. 2012). However, venue is not an element

of any crime, and therefore need only be proved by a preponderance of the evidence. Id.

at 185. Moreover, where the commission of the crime spans more than one district,

pursuant to 18 U.S.C. § 3237(a), the offense may be prosecuted "in any district in which

such offense was begun, continued, or completed."

       Here,the Indictment alleges that the offenses occurred in this district and elsewhere.

(Dkt. 6). The Government contends that one ofthe victims of Defendant's alleged crimes

was located in the Western District of New York at all relevant times, and that wire

communications occurred with the victim and funds were deposited into and withdrawn

from her bank accounts located in this district. (Dkt. 128 at 5-6). Based upon the

information set forth by the Government, at least at this stage of the proceedings.

Defendant's motion to dismiss on venue grounds must be denied. See United States v.

Abdalla, 334 F. Supp. 3d 582, 587(S.D.N.Y. 2018)("Prior to trial, the Government'need

only allege that criminal conduct occurred within the venue,"even if phrased broadly and

without a specific address or other information.'" '[T]he Government's burden is limited

to showing that the indictment alleges facts sufficient to support venue.'" (citations

                                           - 11 -
omitted)); United States v. Riley, No. 13 CR. 339(RPP),2014 WL 53440, at *3(S.D.N.Y.

Jan. 7, 2014) ("Where venue is challenged on a pretrial motion to dismiss, 'the

Government's burden is limited to showing that the indictment alleges facts sufficient to

support venue.' 'The question of whether there is sufficient evidence to support venue is

appropriately left for trial.'"(citations omitted)).

       Ultimately, the issue may be addressed at trial through a motion pursuant to Fed. R.

Crim. P. 29 and potentially by the jury. See Davis, 689 F.3d at 185 n.2 (raising question

as to whether venue disputes must be submitted to a jury). However, at this stage of the

proceedings. Defendant's Motion to Dismiss for Lack of Proper Venue (Dkt. 119) is

denied.


               DEFENDANT'S MOTION TO DISMISS INDICTMENT


       On February 1, 2019, Defendant filed a Motion to Dismiss for Improper Element

on Indictment. (Dkt. 121). The Government filed papers in opposition to that motion on

February 19, 2019. (Dkt. 128). On March 11, 2019, Defendant filed a reply (Dkt. 131),

arguing that the Government's response was untimely. For the same reasons set forth

above. Defendant's timeliness argument has no merit, and the Court declines to reach the

Government's timeliness argument.

       A pre-trial motion to dismiss an indictment under Rule 12 must satisfy a "high

standard." United States v. Lazore,90 F. Supp. 2d 202,203(N.D.N.Y.2000). "In deciding

a motion to dismiss an indictment for failure to state a criminal offense, a court must

assume the truth ofthe allegations in the indictment and determine whether the indictment

is valid on its face." United States v. Larson, No.07-CR-304S, 2011 WL 6029985, at *1

                                            - 12-
(W.D.N.Y. Dec. 5, 2011)(citing United States v. Bicoastal Corp., 819 F. Supp. 156, 158

(N.D.N.Y. 1993)). This Court may not "look beyond the face of the indictment and draw

inferences as to the proofthat would be introduced by the government at trial." Id.(quoting

United States v. Alfonso, 143 F.3d 772, 776(2d Cir. 1998))(alterations omitted).

       Federal Rule of Criminal Procedure 7(c) requires that an indictment "must be a

plain, concise, and definite written statement ofthe essential facts constituting the offense

charged    " Fed. R. Crim. P. 7(c)(1). An indictment is "sufficient ifit, first, contains the

elements of the offense charged and fairly informs the defendant of the charge against

which he must defend, and, second, enables him to plead an acquittal or conviction in bar

of future prosecutions for the same offense." Alfonso, 143 F.3d at 776 (quoting Hamling

V. United States,418 U.S. 87,117(1974));see also United States v. Stavroulakis,952 F.2d

686, 693 (2d Cir. 1992)("An indictment is sufficient when it charges a crime with

sufficient precision to inform the defendant ofthe charges he must meet and with enough

detail that he may plead double jeopardy in a future prosecution based on the same set of

events."). The indictment "need do little more than to track the language of the statute

charged and state the time and place(in approximate terms)ofthe alleged crime." Alfonso,

143 F.3d at 776(quotation omitted).

       Here, the Indictment plainly satisfies this requirement and Defendant has failed to

establish any basis for dismissal at this stage ofthe proceedings. Accordingly, the Motion

to Dismiss for Improper Element on Indictment(Dkt. 121)is denied.




                                           - 13
                      DEFENDANT'S OTHER PENDING MOTIONS


       On February 19, 2019, Defendant filed a Motion for Miscellaneous Relief(Dkt.

129), that appears to seek to preclude evidence for the same reasons set forth in the

suppression motions. For the reasons set forth above and as further set forth in the R&R,

this motion is denied.


       On March 27, 2019, Defendant filed a Motion for Miscellaneous Relief(Dkt. 135),

seeking authorization to cover the costs of retaining a private investigator. As the Court

indicated during the court appearance on April 1, 2019, this request is granted consistent

with the provisions of 18 U.S.C. § 3006A.

       Finally, because Defendant's submissions have been filed on a pro se basis, and are

not a model of clarity, the Court notes that it has carefully reviewed all of Defendant's

submissions, and to the extent any additional relief was clearly requested in any of the

pending motions that has not been specifically addressed in this Decision and Order, the

Court has found any such requests for relief to be without merit and they are therefore

denied.


                                    CONCLUSION


       For the foregoing reasons. Defendant's pending motions(Dkt.46; Dkt. 53; Dkt. 96;

Dkt. 109; Dkt. 110; Dkt. 118; Dkt. 119; Dkt. 120; Dkt. 121; Dkt. 129) are denied with the

exception of the request to retain an expert witness (Dkt. 135) which is granted as stated

on the record on April 1,2019, and the Court adopts the Report and Recommendation(Dkt

72)in its entirety.



                                            14-
     so ORDERED.




                                     District Judge

Dated:   April 15,2019
         Rochester, New York




                               15-
